Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed June 15, 2022.

Election/Restrictions
Newly submitted claims 20-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention of claims 20-27 is directed to the actuation of a door drive based on detecting a movement of the door drive caused by a user applying a manual force to the door.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “related to factors” on line 9 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What relationship is comprises “related”?  What characteristics of the factors makes the factors related to the device, the door, the door opening, and the installation environment of the door?  Also, what comprises “factors” of the device, the door, the door opening, and the installation environment of the door?  
	Recitations such as “a user” on line 13 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the user set forth above or is attempting to set forth another user in addition to the one set forth above.
	Recitations such as “related to factors” on line 3 of claim 2 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What relationship is comprises “related”?  What characteristics of the factors makes the factors related to the door, geometry of at least one of the door and the door opening, and the installation environment of the door?  Also, what comprises “factors” of the door, geometry of at least one of the door and the door opening, and the installation environment of the door?  
	It is suggested that the applicant change the last occurrence of “a” on line 4 of claim 5 to --the-- to agree with “the plurality of door openings” on line 5 of claim 5.
	Recitations such as “related to factors” on line 12 of claim 5 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What relationship is comprises “related”?  What characteristics of the factors makes the factors related to the plurality of doors, the plurality of door openings, and the installation environment of the plurality of doors?  Also, what comprises “factors” of the plurality of doors, the plurality of door openings, and the installation environment of the plurality of doors?  
	Recitations such as “the door drive” on line 16 of claim 5 render the claims indefinite because it is unclear to which one of the plurality of door drives set forth above the applicant is referring.
	Recitations such as “related to factors” on line 10 of claim 16 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What relationship is comprises “related”?  What characteristics of the factors makes the factors related to the temperature of the seal, a temperature in an interior or an exterior of the automobile, an inclined position of the vehicle, an opening angle of the door, an air volume to be compressed in the interior of the automobile by the door and a degree of ageing of the seal?  Also, what comprises “factors” of the temperature of the seal, a temperature in an interior or an exterior of the automobile, an inclined position of the vehicle, an opening angle of the door, an air volume to be compressed in the interior of the automobile by the door and a degree of ageing of the seal?  
	Recitations such as “generated” on line 16 of claim 16 render the claims indefinite because they are grammatically awkward and confusing.
	Recitations such as “a closing torque” on line 3 of claim 17 render the claims indefinite because it is unclear what element of the invention has the closing torque to which the applicant is referring.
	Recitations such as “related to factors” on line 3 of claim 17 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What relationship is comprises “related”?  What characteristics of the factors makes the factors related to the door, geometry of at least one of the door and the door opening, and the installation environment of the door?  Also, what comprises “factors” of the door, geometry of at least one of the door and the door opening, and the installation environment of the door?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 7690156) in view of Suzuki et al. (US 8567129) and Kawanobe et al. (US 6178699).  Imai et al. discloses a closing device for closing a door 3 at a door opening, comprising:
a door drive 4 for moving the door to the closed position; 
a controller 5 coupled to the door drive 4 for controlling movement of the door 3 based on an operating request of a user, wherein the controller comprises a condition monitoring unit 57 configured to determine and use at least one variable state variable Vm related to factors chosen from the group consisting of the device, the door 3, the door opening, and the installation environment of the door; and 
the controller 5 configured to generate a value Hen0 of at least one closing parameter Va for closing the door depending on the determined at least one variable state variable Vm (claim 1);
	wherein the controller 5 further includes a state calibration unit (not specifically numbered, but set forth on lines 7-11 of column 7) configured to calibrate an amount of at least one at least substantially constant state variable, i.e., the fully closed position of the door, of the device related to factors chosen from the group consisting of the door 3, geometry of at least one of the door and the door opening, and the installation environment of the door, the controller is further configured to adjust the at least one closing parameter and close the door accordingly using the door drive (claim 2);
	wherein the condition monitoring unit 57 or the state calibration unit is in communication with at least one sensor arrangement 82 for measuring an amount of the at least one variable state variable (claim 3);
	wherein the condition monitoring unit 57 or the state calibration unit is in communication with an input device 511 or an operating model (claim 4).
Imai et al. is silent concerning a seal and an operating request of a user by detecting a manually applied force on the door by the user.
	However, Suzuki et al. discloses a seal 47 disposed between a door 3 and a door opening for separating an interior space and an exterior space from each other in an installation environment when the door 3 is in a closed position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Imai et al. with a seal, as taught by Suzuki et al., to form a better seal between the door and the door opening so as to prevent air, water or debris from passing between the door and the door opening when the door is closed.
	Additionally, Kawanobe et al. a controller 7 configured to detect the operating request of a user by detecting a manually applied force on the door by the user as set forth on lines 29-38 of column 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Imai et al. with a door movement based actuation of the automatic door drive, as taught by Kawanobe et al., to provide a user with a way of actuating the automatic opening or closing of the door by simply moving the door manually.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2018/0263353) in view of Elie et al. (US 2017/0028966) and Kawanobe et al. (US 6178699).  Ghannam et al. discloses a system for a motor vehicle 100 or a building including a plurality of door systems each including one of a plurality of doors 102 at one of a plurality of door openings, comprising:
a plurality of door drives 116 for moving the plurality of doors 102 to the closed position; 
at least one controller 132 coupled to the plurality of door drives 116 for controlling movement of the plurality of doors based on an operating request of a user, wherein the at least one controller 132 comprises a condition monitoring unit (not shown, but comprising the sensor for measuring the pitch angle) configured to determine and use at least one variable state variable of the plurality of door systems, i.e., the pitch angle, related to factors chosen from the group consisting of the plurality of doors, the plurality of door openings, and the installation environment of the plurality of doors, i.e., the pitch angle of the doors; and 
the at least one controller 132 configured to generate a value of at least one closing parameter, as set forth on lines 15-20 of paragraph 32, for closing the plurality of doors 102 depending on the determined at least one variable state variable (claim 5);
wherein the plurality of door systems includes four door systems (claim 6).
Ghannam et al. is silent concerning seals and a controller configured to detect a movement of the door drive to detect an operating request of the user.
However, Ellie et al. discloses a plurality of seals 48 each disposed between the one of a plurality of doors 14 and the one of the plurality of door openings 20 for separating an interior space of the vehicle 45 or building and an exterior space from each other in an installation environment when each of the plurality of doors 14 is in a closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ghannam et al. with seals, as taught by Ellie et al., to form a better seal between the door and the door opening so as to prevent air, water or debris from passing between the door and the door opening when the door is closed.
	Additionally, Kawanobe et al. discloses a controller 7 configured to detect a movement of the door drive 5 to detect the operating request of the user.  See lines 29-35 of column 12 which sets forth that the control unit uses the detected speed of the door to determine the user’s operating request.  Also, see lines 41-47 of column 5, lines 60-62 of column 6, and lines 38-40 of column 7 which set forth that the movement of the drive pulley 55, which is part of the door drive, is used to detect movement of the door and detect the operating request of the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ghannam et al. with a door movement based actuation of the automatic door drive, as taught by Kawanobe et al., to provide a user with a way of actuating the automatic opening or closing of the door by simply moving the door manually.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rrumbullaku et al. (US 2018/0371822) in view of Elie et al. (US 2017/0028966).  Rrumbullaku et al. discloses a closing device for closing a door 14F of an automobile 10 at a door opening of the automobile, comprising: 
a door drive 30 configured to move the door to the closed position; 
a controller 50 coupled to the door drive 30 and configured to control movement of the door drive 30 and the door 14F, wherein the controller comprises a condition monitoring unit configured to determine and use at least one variable state variable, i.e., the force applied to the door by gravity, related to factors chosen from the group consisting of a temperature of the seal, a temperature in an interior or an exterior of the automobile, an inclined position of the vehicle as set forth in paragraph 23, an opening angle of the door, an air volume to be compressed in the interior of the automobile by the door, and a degree of ageing of the seal; and 
the controller configured to generate a value of at least one closing parameter, i.e., the adjusted output torque as set forth on lines 12-16 of paragraph 20, for moving the door drive 30 to close the door 14F depending on the determined at least one variable state variable, wherein the value of the at least one closing parameter generated is determined by the controller based on determining a closing torque and adjusting the closing torque based on the variable state variable (claim 16);
wherein the controller further includes a state calibration unit 25 configured to calibrate an amount of at least one substantially constant state variable of the device, as set forth on lines 18-22 of paragraph 24, related to factors chosen from the group consisting of the door, geometry of at least one of the door and the door opening, and the installation environment of the door, the controller 50 is further configured to adjust the at least one closing parameter, i.e., the torque, and close the door accordingly using the door drive as set forth on lines 18-22 of paragraph 24 (claim 17);
wherein the condition monitoring unit or the state calibration unit is in communication with at least one sensor arrangement Sp for measuring an amount of the at least one variable state variable since the angle of the door is used to determine the force of gravity as set forth on lines 4-10 of paragraph 23 (claim 18);
wherein the condition monitoring unit or the state calibration unit is in communication with a suitable an input device Sp or an operating model (claim 19).
Rrumbullaku et al. is silent concerning a seal and an operating request of a user.
	However, Elie et al. discloses a seal 48 disposed between a door 14 and a door opening 20 for separating an interior space of an automobile 10 and an exterior space from each other in an installation environment when the door is in a closed position; 
a controller 70 coupled to a door drive 22 and configured to control movement of the door drive 22 and the door 14 based on an operating request of a user via the sensor 132.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rrumbullaku et al. with a seal 48 and a sensor 132 for receiving an operating request of a user, as taught by Elie et al., to form a better seal between the door and the door opening so as to prevent air, water or debris from passing between the door and the door opening when the door is closed, and to enable a user to easily initiate movement of the door, respectively.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634